DENNIS, J.
would grant the application to stay until the United States Supreme Court has decided Lowenfield v. Phelps, U.S. S.Ct. # 86-6867, cert. granted 6-22-87. Relator’s case presents a “double counting” issue similar to that which the United States Supreme Court has granted a writ to review in Lowenfield. The high court subsequently has denied stays of executions in two cases arguably presenting the same double counting issue. Celestine v. Butler, — U.S.-, 107 S.Ct.-, 96 L.Ed.2d-, A-56-87-5130, stay and writ den., 7-19-87 and Watson v. Butler, — U.S.-, 107 S.Ct.-, 96 L.Ed.2d-, A-78-87-5161, stay and writ den., 7-23-87. However, in Watson the sharply divided high court failed to stay the execution on a four to four vote. In neither case did the court expressly indicate prejudgment of the “double counting” issue still to be decided in Lowen-field. Therefore, it is yet possible that Lowenfield will be decided so as to invalidate the penalty in Brogdon’s case. Under these circumstances, regardless of our opinion of the merits of this case or the double counting issue, this court should grant the application to stay until the federal constitutional issue raised by the Lowenfield case is decided by the United States Supreme Court.